IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 4, 2009

                                     No. 08-30938                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



YOO I. LEE

                                                   Plaintiff-Appellant
v.


STEVE STAMATKIN, ET AL;

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:08-CV-3864


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Yoo I. Lee, proceeding pro se and in forma pauperis, appeals the
judgments of the district court dismissing his claims with prejudice and denying
his motions for waiver of jurisdiction, to vacate judgment, and for a due process
hearing. (His brief advances other claims and arguments, but these appear to
be the only appealable orders from the district court.) His underlying claims



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-30938

have to do with a car accident in 2002. We construe pro se briefs liberally, but
even so, neither here nor before the district court has he stated a successful
claim under federal law, and therefore we AFFIRM the judgment of the district
court.




                                       2